 THE BOSTON STORE505The Boston StoreandGeneral Warehousemen LocalNo 598,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaCase 21-CA-14367June 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a charge filed on February 9, 1976, by Gen-eralWarehousemen Local No 598, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union,and duly served on The Boston Store, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 21, issued a complaint and noticeof hearing on February 13, 1976, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceedingWith respect to the unfair labor practices, the com-plaint alleges in substance that on December 30,1975, following a Board election in Case 21-RC-14040, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate,' and that,commencing on or about February 3, 1976, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so On February 24, 1976, Respondent filed itsanswer to the complaint, with exhibits attached, ad-mitting in part, and denying in part, the allegationsin the complaint, submitting affirmative defenses,and requesting that the complaint be dismissed 2iOfficial notice is taken of the record in the representation proceedingCase 21-RC-14040, as the term `record" is defined in Secs 102 68 and102 69(g) of the Boards Rules and Regulations, Series 8 as amended SeeLTV Electrosystems Inc166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 41968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello269 F Supp 573 (D C Va 1967)Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA, as amended2 By its answer, the Respondent denies par 9 of the complaint whichallegesthat the Respondent has refused to bargain Attached to the GeneralCounsel s Motion for Summary Judgment is a letter (Exh P) sent by coun-sel for the Respondent to counsel for the Union in which he states that heOn March 19, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment, with exhibits attached, submitting,in effect, that Respondent, in its answer is seeking torelitigate issues previously litigated by the Board inthe prior representation proceeding, and raising noissues warranting a hearing Subsequently, on April1,1976, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted Respondentthereafter filed an opposition to the Motion for Sum-mary JudgmentPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its opposition to the Motion for Summary Judg-ment, as in the affirmative defenses alleged in its an-swer to the complaint, with attached exhibits,' theRespondent attacks the Regional Director's and theBoard's several rulings at the various stages of therepresentation proceeding, including the Board's De-cision on Review, issued on December 11, 1975,' inwhich the Board, after having considered the entirerecord with respect to the issues under review, in-must decline" the Union s request to bargain and that the Respondent`intends to pursue its legal remedies in connection with the incorrect open-ing and counting of the ballot of Jeffrey Hamilton" In its answer, theRespondent does not seek to controvert the contents of the letter Accordinglywe shall deem the allegation of par 9 to be admittedSchwartz Brothers Inc and District RecordsInc, 194 NLRB 150 (1971),The May Department Stores Company,186 NLRB 86 (1970),Carl Simpson Buick, Inc161NLRB 1389 (1966)3These exhibits, which are the same as those that the Respondent previ-ously submitted in the prior representation proceeding, constitute a part ofthe record in that proceeding and include,inter aba,a transcript of hearingheld on January 27 1975 in which the only issue presented by the recordwas the supervisory status of Jeffrey Hamilton, Respondent's Request forReview of the Regional Director's Decision and Direction of ElectionRespondent's objections to conduct affecting the results of the electionRespondents Request for Review of the Regional Director's SupplementalDecision and Order, Respondents brief in support of its position on theissues on that part of its request for review of the Regional Director's Supplemental Decision and Order upon which review had been granted by theBoard and two Board telegraphic orders dated March 17, 1975, and Sep-tember 18 1975 respectively The March 17 order denied the Respondent'sreview of the Regional Director's Decision and Direction of Election as itraised no substantial issues warranting review, except as to the supervisorystatus of Hamilton As such issue could best be resolved through the chal-lenge procedure the Board amended the Regional Director's decision topermit Hamilton to vote subject to challenge The September 18 ordergranted the Respondents Request for Review of the Regional Director'sSupplemental Decision and Order with respect to the challenge to the ballotof Hamilton and as to Objections I and 2, as it raised substantial issueswarranting review In all other respects the request for review was denied asit raised no issues warranting review or a hearing°221 NLRB 1126224 NLRB No 67 506DECISIONSOF NATIONALLABOR RELATIONS BOARDcluding the Respondent's brief on review, affirmedtheRegional Director's determinations to overrulethe challenge to Hamilton's ballot and to overruleObjections 1 and 2 Accordingly, the Board remand-ed the case to the Regional Director for further pro-ceedings pursuant to his Supplemental Decision andOrder A revised tally of ballots showed that of ninevalid ballots counted, five were for, and four wereagainst, the Union Accordingly, the Acting RegionalDirector certified the Union Thus, the Respondent,by attacking the legal effect or validity of the Certifi-cation of Representative issued on December 30,1975, and more specifically by its denials, in whole orin part, of the allegations of the complaint, and thesubmission of the exhibits attached thereto,' and bythe arguments propounded in its opposition to theMotion for Summary Judgment, including relianceon the above exhibits therein, is attempting to reliti-gate the same issues which it raised in the representa-tion proceeding, Case 21-RC-14040In its opposition to the Motion for Summary Judg-ment the Respondent argues, in substance, that theUnion's certification was improperly issued becausethe Respondent was denied due process and an evi-dentiary hearing on substantial and material issues offact raised by its objections to the election It is wellestablished that parties do not have an absolute rightto a hearing on objections to an election It is onlywhen the moving party presentsa prima facieshow-ing of "substantial and material issues" which wouldwarrant setting aside the election that he is entitled toan evidentiary hearing 6 It is clear that, absent arbi-trary action, this qualified right to a hearing satisfiesall statutory and constitutional requirements'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding 8All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWetherefore find that the Respondent has not raised5 See fn 3, supra6N L R B v Modine Manufacturing Co,500 F 2d 914 (C A 8, 1974)7 Amalgamated ClothingWorkers of America [Winfield ManufacturingCompany, Inc J v NLRB424 F 2d 818, 828 (C A D C, 1970)8 SeePittsburgh PlateGlassCo v N L R B,313 US 146, 162 (1941)Rules and Regulations of the Board Secs 102 67(f) and 102 69(c)any issue which is properly litigable in this unfairlabor practice proceedingWe shall, accordingly,grant the Motion for Summary JudgmentOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged inthe operation of retail junior department stores inLos Angeles County and Orange County, California,with a warehouse facility located at 1010 East Sand-hillAvenue, Carson, California In the course andconduct of its business operations, Respondent an-nually has a gross volume of sales valued in excess of$500,000 and annually purchases and receives goodsvalued in excess of $50,000 directly from supplierslocated outside the State of CaliforniaWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDGeneralWarehousemen Local No 598, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Representation ProceedingIThe unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll dock employees, truckdrivers, distributionemployees, and plant clerical employees em-ployed by Respondent at its facility located at1010 East Sandhill Avenue, Carson, California,excluding all other employees, office clerical em-ployees, professional employees, guards, and su-pervisors as defined in the Act2 The certificationOn March 18, 1975, a majority of the employees of THE BOSTON STORE507Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 30, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about January 13, 1976, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about February 3, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitAccordingly, we find that the Respondent has,since February 3, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1The Boston Store is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act2General Warehousemen Local No 598, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of theAct3All dock employees, truckdrivers, distributionemployees, and plant clerical employees employedby Respondent at its facility located at 1010 EastSandhill Avenue, Carson, California, excluding allother employees, office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act4 Since December 30, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about February 3, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, TheBostonStore, Carson, California, its officers, agents,successors,and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with General WarehousemenLocal No 598, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unitAll dock employees, truckdrivers, distributionemployees, and plant clerical employees em-ployed by Respondent at its facility located at1010 East Sandhill Avenue, Carson, California,excluding all other employees, office clerical em-ployees, professional employees, guards, and su-pervisors as defined in the Act(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b) Post at its Carson, California, facility, copiesof the attached notice marked "Appendix " 9 Copiesof said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall readPosted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "in conspicuous places, including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gen-eralWarehousemen Local No 598, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as theexclusive representative of the employees in thebargaining unit described belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement The bargaining unit isAll dock employees, truckdrivers, distribu-tion employees, and plant clerical employeesemployed by Respondent at its facility locat-ed at 1010 East Sandhill Avenue, Carson, Cal-ifornia, excluding all other employees, officeclericalemployees, professional employees,guards, and supervisors as defined in the ActTHE BOSTON STORE